DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 8/24/2022 has been entered.  Claims 1-20 are pending in the application.  Claims 13-20 are withdrawn.  The amendments to the claims and specification overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed on 5/24/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Silver et al. (US 2020/0187984 A1) in view of Ott et al. (US 9,381,312 B1).
	Regarding claim 1, Silver discloses a system (see Figs. 13-14) comprising:
	a primary trocar (lower housing portion 51) comprising a lip (lower housing portion 51 forms a lip over tubular body portion 52), a single lumen (lumen through tubular body portion 52 – see Fig. 3), and a docking mount (flange structure 53) being configured to engage with a robotic arm of a surgical robot (see par. [0057]); 
	a secondary trocar (upper housing portion 54 and insufflation sleeve 110) configured to be positioned at least partially within the primary trocar (lower housing portion 51) (upper housing portion 54 is positioned within lower housing portion 51 – see Fig. 14) and being further configured to facilitate delivery of insufflation fluid to a patient cavity (see par. [0076]), the secondary trocar (upper housing portion 54 and insufflation sleeve 110) comprising:
		a trocar head (upper housing portion 54) comprising one or more latches (see par. [0058]) configured to engage the lip (lower housing portion 51 forms a lip over tubular body portion 52) of the primary trocar (lower housing portion 51) to facilitate coupling of the primary trocar (lower housing portion 51) and the secondary trocar (upper housing portion 54 and insufflation sleeve 110) (see Fig. 4, par. [0058]); and
		a double lumen (lumens of insufflation sleeve 110 and annular nozzle assembly 65) comprising an outer lumen (lumen of insufflation sleeve 110) disposed about an inner lumen (lumen of annular nozzle assembly 65), the outer lumen (lumen of insufflation sleeve 110) comprising at least one sensor (insufflation sleeve 110 is an insufflation and pressure sensing channel – see par. [0043]-[0044] and [0074]) and one or more openings (opening at bottom/distal end of insufflation sleeve 110 – see Fig. 14), the at least one sensor (insufflation sleeve 110 is an insufflation and pressure sensing channel – see par. [0043]-[0044] and [0074]) being configured to determine a pressure measurement indicative of a pressure of the patient cavity (see par. [0024]) and the one or more openings (opening at bottom/distal end of insufflation sleeve 110 – see Fig. 14) configured to direct the insufflation fluid into the patient cavity (see par. [0024] and [0076]); 
	wherein, when the primary trocar (lower housing portion 51) and the secondary trocar (upper housing portion 54 and insufflation sleeve 110) are coupled (see par. [0058]): 
		a fluid seal exists between the primary trocar (lower housing portion 51) and the secondary trocar (upper housing portion 54 and insufflation sleeve 110), the fluid seal being provided at least partially by a gasket (seal 115, see par. [0074]);
		the one or more openings (opening at bottom/distal end of insufflation sleeve 110 – see Fig. 14) in the outer lumen (lumen of insufflation sleeve 110) extend beyond the single lumen (lumen through tubular body portion 52 – see Fig. 3) of the primary trocar (lower housing portion 51) (note: Merriam-Webster’s online dictionary defines “beyond” as “on or to the farther side”.  This is an orientation dependent limitation and the distal/bottom opening of insufflation sleeve 110 extends proximally beyond the distal/bottom opening of tubular body portion 52)
		the insufflation fluid is supplied based on the pressure measurement (see par. [0024] and [0063]).
	However, Silver fails to state wherein the secondary trocar comprises one or more conditioning elements configured to heat and/or humidify the insufflation fluid.
	Ott teaches a system (see Figs. 6-9) wherein the secondary trocar (gas conditioning trocar 10) comprises one or more conditioning elements (conditioning media 20) configured to heat and/or humidify the insufflation fluid (see col. 10 line 58 – col. 11 line 39).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Silver to include wherein the secondary trocar comprises one or more conditioning elements configured to heat and/or humidify the insufflation fluid, as taught by Ott, in order to bring the insufflation fluid to body temperature immediately prior to delivering the insufflation fluid to the body treatment site, which minimizes adverse effects in the delivery of conditioned insufflation fluid to the body (see Ott col. 1 lines 35-41 and col. 3 lines 20-30).

Claims 2-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Stearns et al. (US 2007/0088275 A1) in view of Braun (US 2017/0281286 A1).
Regarding claim 2, Stearns discloses a system (see Figs. 1-7c) comprising:
a primary trocar (outer tubular member 110) comprising a lip (expanded diameter portion 115), and a single lumen (pressure sense channel 121);
a secondary trocar (inner tubular member 120 and inner tubular insert 130) configured to be positioned at least partially within the primary trocar (outer tubular member 110) (see Figs. 5-6a) and being further configured to facilitate delivery of insufflation fluid to a patient cavity (abdominal cavity 430) (see par. [0089]), the secondary trocar (inner tubular member 120 and inner tubular insert 130) comprising:
a trocar head (expanded diameter portion 133); and 
a double lumen comprising an outer lumen (lumen 106) disposed about an inner lumen (lumen of tubular insert 130), the outer lumen (lumen 106) comprising one or more openings (opening 109) configured to direct the insufflation fluid into the patient cavity (abdominal cavity 430) (see par. [0089]);
wherein:
the primary trocar (outer tubular member 110) and the secondary trocar (inner tubular member 120 and inner tubular insert 130) are configured to be coupled together (see Figs. 4-5);
when the primary trocar (outer tubular member 110) and the secondary trocar (inner tubular member 120 and inner tubular insert 130) are coupled:
a fluid seal exists between the primary trocar (outer tubular member 110) and the secondary trocar (inner tubular member 120 and inner tubular insert 130) (fluid seal formed by expanded diameter portion 123 and valve 700 — see par. [0095] and [0105]-[0106]); and 
the one or more openings (opening 109) in the outer lumen (lumen 106) of the secondary trocar (inner tubular member 120 and inner tubular insert 130) extend beyond the single lumen (pressure sense channel) of the primary trocar (outer tubular member 110) (see Figs. 4-5).
However, Stearns fails to state the primary trocar comprises a docking mount, the docking mount positioned along a head of the primary trocar and being configured to engage with a robotic arm of a surgical robot.
Braun teaches a system (see Figs. 2-3) wherein the primary trocar (trocar 32) comprises a docking mount (outer body of cannula of trocar 32 — see Fig. 2), the docking mount (outer body of cannula of trocar 32) positioned along a head (proximal portion of trocar 32 with increased diameter) of the primary trocar (trocar 32) and being configured to engage with a robotic arm (holding arm 24) of a surgical robot (see Fig. 2, par. [0060], note: Merriam-Webster’s online dictionary defines “along” as “in a line matching the length or direction of”.  Holding arm 24 is shown in Fig. 2 as being mounted to the body of trocar 32 in a line matching the length or direction of the proximal portion of trocar 32 having an increased diameter).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the primary trocar of the system of Stearns to include a docking mount for engaging with a robotic arm as taught by Braun in order to robotically control movement of the trocar in the patient's abdominal wall (see Braun par. [0060]), which is minimally invasive and more precise than manual operation (see Braun par. [0002]).

Regarding claim 3, modified Stearns teaches the system of claim 2 substantially as claimed. Stearns further teaches wherein the secondary trocar (inner tubular member 120 and inner tubular insert 130) further comprises one or more conditioning elements configured to heat and/or humidify the insufflation fluid (see par. [0096]).

Regarding claim 4, modified Stearns teaches the system of claim 2 substantially as claimed. Stearns further teaches wherein: the trocar head (expanded diameter portion 133) comprises one or more latches (outer rim of expanded diameter portion 133 which seals with the inner wall of expanded diameter portion 115) configured to engage the lip (expanded diameter portion 115) of the primary trocar (outer tubular member 110) to facilitate coupling of the primary trocar (outer tubular member 110) and the secondary trocar (inner tubular member 120 and inner tubular insert 130) (see Fig. 6a); and the fluid seal between the primary trocar (outer tubular member 110) and the secondary trocar (inner tubular member 120 and inner tubular insert 130) is at least partially provided by a gasket (expanded diameter portion 123 is ring-shaped and functions as a gasket — see par. [0095]).

Regarding claim 6, modified Stearns teaches the system of claim 2 substantially as claimed. Stearns further teaches wherein the outer lumen (lumen 106) of the secondary trocar (inner tubular member 120 and inner tubular insert 130) abuts the single lumen (pressure sense channel 121) of the primary trocar (outer tubular member 110) when the primary trocar (outer tubular member 110) and the secondary trocar (inner tubular member 120 and inner tubular insert 130) are coupled (see Fig. 5-6a — abutment occurs at expanded diameter portion 123).

Regarding claim 7, modified Stearns teaches the system of claim 2 substantially as claimed. Stearns further teaches wherein the inner lumen (lumen of tubular insert 130) of the secondary trocar (inner tubular member 120 and inner tubular insert 130) is sized to accommodate a medical instrument (instrument 490) therethrough (see Fig. 5, par. [0089] and [0099]).

Regarding claim 8, modified Stearns teaches the system of claim 2 substantially as claimed. Stearns further teaches wherein the secondary trocar (inner tubular member 120 and inner tubular insert 130) further comprises an instrument opening (opening at top of inner tubular insert 130) and a one-way valve (nozzle 145) (see Figs. 5-6a), the one-way valve (nozzle 145) configured to provide a fluid seal when a medical instrument (instrument 490) is not present within the inner lumen (lumen of tubular insert 130) of the secondary trocar (inner tubular member 120 and inner tubular insert 130) (see par. [0091]).

Regarding claim 9, modified Stearns teaches the system of claim 8 substantially as claimed. However, modified Stearns, in the embodiment of Figs. 1-7c, fails to state wherein the one-way valve is a duckbill valve.
Stearns, in the embodiment of Fig. 34, teaches a system (see Fig. 34) wherein the one-way valve (duckbill-type valve element 3420) is a duckbill valve (see par. [0131]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the one-way valve of modified Stearns to be a duckbill valve as taught by Stearns Fig. 34 in order to provide enhanced sealing around the medical instrument (see Stearns par. [0131]).

Regarding claim 10, modified Stearns teaches the system of claim 2 substantially as claimed. Stearns further teaches wherein the trocar head (expanded diameter portion 133) further comprises at least one intake port (insufflation port 117) configured to receive, via a conduit (conduit 440), the insufflation fluid from an insufflator (see par. [0090] and [0095]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stearns et al. (US 2007/0088275 A1) in view of Braun (US 2017/0281286 A1), as applied to claim 2 above, further in view of Minnelli et al. (US 2011/0046449 A1).
Regarding claim 5, modified Stearns teaches the system of claim 2 substantially as claimed. However, modified Stearns fails to state wherein the trocar head of the secondary trocar further comprises a stopcock configured to open or close to permit or restrict, respectively, a flow of the insufflation fluid.
Minnelli teaches a system (see Figs. 1A-B) wherein the trocar head (proximal housing 6) of the secondary trocar (trocar 2) further comprises a stopcock (stopcock valve 13) configured to open or close to permit or restrict, respectively, a flow of the insufflation fluid (see par. [0116]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the trocar head of the system of modified Stearns to include a stopcock as taught by Minnelli in order to manually control the allowing/preventing of insufflation fluid flow through the system (see Minnelli par. [0116]).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Stearns et al. (US 2007/0088275 A1) in view of Braun (US 2017/0281286 A1), as applied to claim 2 above, further in view of Torisawa et al. (US 2015/0290403 A1).
Regarding claim 11, modified Stearns teaches the system of claim 2 substantially as claimed. Stearns further teaches an insufflator configured to supply the insufflation fluid to the patient cavity (abdominal cavity 430) (see par. [0095]); and at least one pressure sensor (pressure sense plenum 139) communicatively coupled to the insufflator (see par. [0095]), the at least one pressure sensor (pressure sense plenum 139) configured to: determine a pressure measurement indicative of a pressure of the patient cavity (abdominal cavity 430) (see par. [0105]-[0106]), and the insufflation fluid is supplied to the patient based on the pressure measurement from the at least one pressure sensor (pressure sense plenum 139) (see par. [0105]-[0106]).
However, modified Stearns fails to explicitly state the insufflator comprising a processor and a computer readable media having logic stored thereon; the at least one pressure sensor configured to: communicate the pressure measurement to the insufflator; wherein the logic stored on the computer-readable media is configured, when executed on the processor, to control the supply of the insufflation fluid to the patient cavity based on the pressure measurement from the at least one pressure sensor.
Torisawa teaches a system (see Fig. 4) wherein the insufflator (insufflation apparatus 66) comprises a processor and a computer readable media having logic stored thereon (see par. [0095]), the at least one pressure sensor (pressure sensors 128-129) configured to: communicate the pressure measurement to the insufflator (insufflation apparatus 66) (see par. [0083]-[0085] and [0095]); wherein the logic stored on the computer-readable media (see par. [(0095]) is configured, when executed on the processor (see par. [0095]), to control the supply of the insufflation fluid to the patient cavity based on the pressure measurement from the at least one pressure sensor (pressure sensors 128-129) (see Fig. 12, par. [0083]-[0085] and [0095]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Stearns to include the insufflation and pressure sensor control of Torisawa in order to provide electronic control of the insufflator and maintain the abdominal pressure at a set pressure (see Torisawa par. [0095]).

Regarding claim 12, modified Stearns teaches the system of claim 11 substantially as claimed. Stearns further teaches wherein the at least one pressure sensor (pressure sense plenum 139) is positioned on, in, or through at least one of the primary trocar (outer tubular member 110) or the secondary trocar (inner tubular member 120 and inner tubular insert 130) (see Fig. 6a).

Response to Arguments
Applicant’s arguments, see Remarks, filed 8/24/2022, with respect to the rejection(s) of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103.  The Examiner suggests amending claim 1 to further characterize the orientation of the single lumen, outer lumen, and inner lumen in relation to each other.
Applicant's arguments with respect to the rejection of claim 2 under 35 U.S.C. 103 have been fully considered but they are not persuasive.  Applicant argues that the amendment to claim 2 to include that the docking mount is positioned along a head of the primary trocar is not taught by Braun.  However, as stated in the rejection of claim 2 above, Merriam-Webster’s online dictionary defines “along” as “in a line matching the length or direction of”.  In other words, the claim only requires the docking mount to be positioned in the direction or (i.e. in the vicinity of, near, etc.).  This is taught by Braun Fig. 2, where holding arm 24 is shown as being mounted to the body of trocar 32 in a line matching the length or direction of the proximal portion of trocar 32 which has an increased diameter.  The claim does not require the docking mount to be positioned directly on a trocar head (proximal hub/adaptor-like structure of a trocar having an increased diameter) of the primary trocar, as shown in Applicant’s Fig. 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783    
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783